Citation Nr: 0333872	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The veteran had active service from June 1951 to August 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
determined that new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for asthma and denied the claim on the merits.  
The veteran has been represented throughout this appeal by 
the American Legion.  


REMAND


An August 1954 written statement from G. D. Stephenson, M.D., 
conveys that he had been treating the veteran's asthma since 
July 1954.  In his March 1981 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that his asthma had been treated by a Dr. Mappus 
since 1959.  The report of a March 2002 Department of 
Veterans Affairs (VA) examination for compensation purposes 
states that the veteran reported receiving ongoing outpatient 
treatment for his asthma.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In a January 1970 Income-Net Worth and Employment Statement 
(VA Form 21-527), the veteran reported that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA 


award is not of record.  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) notice to be misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
veteran that a period of one full year may be taken to 
respond to a VCAA notice notwithstanding any previously 
provided information.  Accordingly, this case is REMANDED for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should contact the SSA and 
request that it provide documentation of 
veteran's award of SSA benefits and 
copies of all records developed in 
association with the award.  



3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
asthma including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact G. D. Stephenson, M.D., Dr. 
Mappus, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran's asthma for incorporation 
into the record.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for asthma.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 


2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  





